Citation Nr: 0301537	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-19 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 24, 
1996, for a grant of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, in which the veteran 
was found to be entitled to service connection for post-
traumatic stress disorder (PTSD), effective from August 
12, 1996.  An appeal as to the effective date assigned was 
initiated by the veteran in June 1997 and, following the 
completion of additional development, the RO in Buffalo, 
New York, to whose offices the claims folder was received 
in September 2000, undertook rating action in July 2001 
and therein determined that the earliest date for the 
effective date of the grant of service connection for PTSD 
was April 26, 1996, the date of receipt of a claim to 
reopen for service connection for PTSD.  

The record reflects several changes in representation 
since the appeal herein at issue was initiated.  The 
veteran executed a VA Form 22a, Appointment of Individual 
as Claimant's Representative, in April 2002, that was 
received by VA in May 2002, wherein Diana L. Hughes, 
Esquire, was appointed as the veteran's attorney of 
record.  Subsequently, in a letter of August 22, 2002, 
which was received by VA on August 29, 2002, Ms. Diane L. 
Hughes stated that she was responding a July 2002 
correspondence from VA.  She indicated that the veteran 
desired a personal hearing before the Board; and that she 
advised the veteran of the time period in which to obtain 
other counsel and to submit additional evidence concerning 
his appeal.  She also informed, by way of the August 22nd 
letter, that she had confirmed the same with the veteran.  
Thus, the veteran executed a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's 
Representative, on August 26, 2002, wherein The American 
Legion was appointed as the accredited representative of 
record.

The record also reflects that in December 2002, the 
veteran was scheduled to appear for a personal hearing 
before the Board in Washington, D.C., and that the veteran 
canceled the hearing.


FINDINGS OF FACT

1.  By a decision of the Board, dated August 19, 1985, 
service connection was denied for a psychiatric disorder, 
including PTSD.  

2.  The veteran thereafter attempted to reopen his claim 
for service connection for PTSD on September 30, 1986, and 
the RO denied such claim in a rating decision of 

October 1986.  Notice of the denial to the veteran in 
November 1986 lacked notice of his appellate rights.

3.  The reopened claim of entitlement to service 
connection for PTSD of September 30, 1986, remains pending 
to this time.

4.  Entitlement of the veteran to service connection for 
PTSD arose at a point in time that preceded the RO's 
receipt on September 30, 1986, of his claim to reopen for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The decision of the Board entered on August 19, 1985, 
denying entitlement to service connection for a 
psychiatric disorder, inclusive of PTSD, is final.  
38 U.S.C.A. § 4004(b) (1982).

2.  The decision of the RO entered in October 1986, 
denying the veteran's claim to reopen for service 
connection for PTSD, is not final, in the absence of 
accompanying notice of the appellate rights of the 
veteran.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 3.103 
(1986).

3.  The earliest effective date for a grant of entitlement 
to service connection for the veteran's PTSD is the date 
of receipt of the veteran's reopened claim for service 
connection for PTSD, September 30, 1986.  38 U.S.C.A. 
§§ 1110, 5100, 5101, 5102, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.304(f) as in effect 
prior to March 1997; 38 C.F.R. §§ 3.1, 3.102, 3.103, 
3.155, 3.156, 3.157, 3.159, 3.304(f), 3.326, 3.400, 19.25, 
20.1104 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the 
duty to assist, and superseded the decision of the Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were 
made in response to the VCAA, as made effective November 
9, 2000, except the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R § 3.159(c), and those 
involving 38 C.F.R. § 3.159(c)(4)(iii), which were made 
effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). 

As this claim was pending when the aforementioned changes 
to the law and regulations were made effective, the 
veteran is entitled to consideration of his claim under 
the version of the law or regulation most favorable to 
him.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-2000 (Nov. 27, 2000).  Accordingly, the 
VCAA is for application in this matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claim for an earlier 
effective date for a grant of entitlement to service 
connection for PTSD, to notify him of any information and 
evidence needed to substantiate and complete his claim, 
and to assist him in obtaining that evidence.  While it is 
apparent that the veteran was not specifically advised of 
the aforementioned change in the law and regulations, the 
RO in its processing of the veteran's appeal has 
substantially complied with the requirements of the new 
legal authority.  Such was accomplished in the furnishing 
of a statement of the case and supplemental statement of 
the case to the veteran.  As there is no indication 
whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Also, it is noted that, inasmuch as 
this case is governed in part by the evidence on file as 
to any formal or informal claim for service connection for 
PTSD filed subsequent to the Board's denial in August 
1985, and the provisions of 38 C.F.R. § 3.157 are 
inapplicable to the facts of this case, VA need not 
request any further examination or treatment records 
compiled by VA or non-VA sources in the past for the 
purpose of establishing the existence of a pending, 
unadjudicated claim.

Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
veteran, and, as such, further development requiring 
expenditure of VA resources is not warranted.  

In view of the foregoing, no possibility of prejudice to 
the veteran is found were the Board to proceed to 
adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).

Effective Date for a Grant of Service Connection for PTSD

Except as otherwise provided, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of an application therefor.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. § 3.400.

Where new and material evidence is presented to reopen a 
claim under 38 C.F.R. § 3.156, and such evidence is other 
than service department records and is received after 
final disallowance, the effective date to be assigned will 
be date of receipt of a new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q).  
Similarly, with respect to reopened claims, the effective 
date is to be the date of receipt of such claim or the 
date entitlement arose, whichever is later, except as 
provided in 38 C.F.R. § 20.1304(b)(1) (as to the 
submission of evidence following the certification of the 
appeal to the Board).  38 C.F.R. § 3.400(r).

The undersigned further notes that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, see Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), and that the mere 
presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  See 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993).  While the Board must 
interpret the veteran's submissions broadly, the Board is 
not required to conjure up issues that were not raised by 
the veteran.  Brannon at 35; see Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

The words application and claim are defined by regulation 
as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, 
certain medical evidence received by VA, which evidences 
"a reasonable probability of entitlement to benefits," may 
be accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3).  When determining the effective date of an 
award of compensation benefits, the Board is required to 
review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  

Service connection for post-traumatic stress disorder 
(PTSD) requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f), as in effect prior to March 7, 1997.  
During the pendency of this appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-
32808 (1999).  As amended, § 3.304(f) provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter (rather than a clear diagnosis); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed inservice stressor.  Id.  

Further changes to 3.304(f) were thereafter made, 
effective from March 7, 2002, see 67 Fed. Reg. 10330-10332 
(2002), in order to set forth the type of evidence that 
may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for 
service connection for PTSD resulting from personal 
assault, which is not herein at issue.  See also VA 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part 
III, paragraph 5.14c (Feb. 20, 1996); Patton v. West, 12 
Vet. App. 272, 283 (1999); YR v. West, 11 Vet. App. 393, 
398-99 (1998).  Such regulation as in effect prior to and 
on May 7, 1997, as well as prior to and on March 7, 2002, 
in no way provides for the assignment of an effective date 
for a grant of service connection for PTSD at a point 
earlier than the date of receipt by VA of a formal or 
informal claim.  

In this matter, the RO has determined that April 24, 1996, 
the date of receipt of a claim to reopen, is the earliest 
date assignable for a grant of entitlement to service 
connection for PTSD.  The veteran disagrees, alleging that 
the date should revert to the date that his total 
disability rating for compensation, based on individual 
unemployability, (TDIU) was discontinued in 1981.  
Allegations are also advanced that he has suffered from 
PTSD symptoms since the 1970s; that he was treated prior 
to 1981 by a private physician with psychotropic 
medication for psychiatric symptoms; and that he was 
treated for PTSD by a private practitioner, A. Chen, M.D., 
beginning in 1983.

The record reflects that the veteran submitted his initial 
claim for service connection for a psychiatric disorder to 
the RO in the early 1980s and that such claim was expanded 
to include PTSD, based on the veteran's assertions made 
known in correspondence received by the RO in February 
1983.  Such claim was denied by the RO in rating actions 
entered in December 1982 and September 1984, and by its 
decision, dated August 19, 1985, the Board denied 
entitlement of the veteran to service connection on a 
direct and secondary basis for a psychiatric disorder.  
The RO denials were on direct appeal to the Board and 
therefore were subsumed by the appellate decision of 
August 1985.  See 38 C.F.R. § 20.1104.  Both the RO and 
Board denials encompassed the veteran's claim of PTSD 
entitlement and, as such, the Board's decision of August 
1985, denying service connection for a psychiatric 
disorder, inclusive of PTSD, is final.  38 U.S.C.A. 
§ 4004(b) (1982).

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre at 1334 (where there is a breach 
of the duty to assist in which VA fails to obtain 
pertinent service medical records specifically requested 
by the claimant and fails to provide the claimant with 
notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  The Court has 
declined to extend the holding in Hayre to decisions of 
the Board where there is a duty-to-assist violation in 
failing to obtain relevant Social Security Administration 
records.  Tetro v. West, 13 Vet. App. 404 (2000); see also 
Simmons v. West, 14 Vet. App. 84 (2000) (the tolling-of-
finality doctrine was not extended to a "garden variety" 
breach of the VA's duty-to-assist obligation).  No 
challenge to the finality of the Board's decision of 
August 19, 1985, is offered by or on behalf of the veteran 
at this time, and no basis under Hayre, supra, for any 
such challenge is otherwise evident.  

As finality did in fact attach to the Board's denial of 
service connection for PTSD in August 1985, the question 
presented by this appeal is whether the veteran submitted 
a claim to reopen subsequent to entry of the Board's 
decision in August 1985 and prior to April 24, 1996, the 
effective date established by the RO.  If such a claim was 
in fact entered, then the question of whether such claim 
remains a pending one must also be addressed.  

The file indicates that the veteran sent a letter, dated 
in August 1986, to the President of the United States, 
wherein he complained of VA harassment and a variety of 
personal setbacks.  While he also therein mentioned that 
his doctor had told him that he had PTSD and that VA had 
stated that he was "nuts," such correspondence is not 
found to reflect an intent to apply for VA benefits and, 
as a result, it cannot constitute an informal claim to 
reopen for service connection for PTSD.  See 38 C.F.R. 
§ 3.155(a).  

Further communication from the veteran was received by the 
RO in Buffalo, New York, on September 30, 1986, in which 
he outlined in some detail an inservice event in which he 
was severely burned when serving in Vietnam near DaNang.  
Such was followed by the RO's entry of a deferred or 
confirmed rating decision in October 1986, in which it was 
determined that the veteran's claim for service connection 
for PTSD was a duplicate claim and would be denied as 
such.  See Graves v. Brown, 8 Vet. App. 522, 524 (1995) 
(an application to reopen a previously and finally 
disallowed claim is itself a claim for VA benefits and 
does not lose its status as a claim if new and material 
evidence has not been submitted); Edenfield v. Brown, 8 
Vet. App. 384, 389 (1995).  

By its letter, dated November 10, 1986, the RO informed 
the veteran that his claim to reopen for service 
connection for PTSD was essentially a duplicate of the 
claim denied in September 1984 by the RO, and that, since 
no new and material evidence had been received, no change 
was warranted in the previous decision.  A copy of such 
letter was provided to the veteran's then appointed 
service representative, but there was absent within such 
correspondence or as an attachment thereto notice to the 
veteran of his right to appeal the RO's denial to the 
Board, in violation of current and then existing legal 
authority.  38 C.F.R. § 3.103(e) (1986); 38 C.F.R. 
§§ 3.103(b), 19.25; see Parham v. West, 13 Vet. App. 59 
(1999).  The presumption of administrative regularity as 
to the mailing to the veteran of notice of his appellate 
rights, see Woods v. Gober, 14 Vet. App. 214 (2000), is 
therefore of no consequence in this instance, given the 
RO's failure to apprise the veteran of his appellate 
rights.  As a result, the undersigned finds that finality 
did not attach to the RO's October 1986 denial of the 
veteran's claim to reopen for service connection for PTSD, 
and, that the claim of September 30, 1986, remains pending 
to date, in the absence of RO or Board action relating 
thereto.  

The lone remaining question is whether the date 
entitlement arose preceded the date of receipt of the 
reopened claim of September 30, 1986.  Review of the 
claims folder indicates that the veteran was diagnosed as 
having a tension state, based on the presence of anxiety 
and depression, on a VA examination in August 1976.  On a 
VA examination in December 1980, he complained of a 
worsening "nerve problem" and there was clinical evidence 
of depression.  In April 1981, treatment was received for 
alcohol abuse, and, beginning in February 1983, he was 
diagnosed as having PTSD, although documentation of such 
treatment was not received by VA until many years later.  
Also, beginning in February 1983, he again provided 
evidence of an inservice stressor to which he was exposed 
when there was a gasoline explosion in 1968 while serving 
in combat in Vietnam.  A course of VA treatment leading to 
entry of a diagnosis of PTSD in June 1991 was initiated in 
1990, and a VA examination in June 1996 yielded a 
diagnosis of PTSD, chronic and severe, based on a long 
history of signs and symptoms of PTSD.  Based on the 
foregoing, and in due consideration of the ambiguity 
surrounding the issue of the date on which entitlement 
arose, it is concluded based on the circumstances of this 
case that the date entitlement arose preceded the date of 
claim, and, as such, the earliest effective date for the 
grant of entitlement to service connection for PTSD is the 
date of receipt of the reopened claim, September 30, 1986.

The effective date herein assigned, while favorable to the 
veteran, is not consistent with the date in 1981 he claims 
should be assigned.  It appears that the date in 1981 to 
which the veteran refers corresponds with the date that 
his TDIU was discontinued, but any such discontinuance in 
no way impacts or otherwise bears any relationship to the 
initiation of a claim for service connection for PTSD or 
the veteran's entitlement thereto.  Such allegation 
likewise ignores the finality of the Board's decision of 
April 1985, based on the claim initiated in the early 
1980s, and there is no known legal authority permitting 
the veteran to revert back to the initial filing date as a 
basis for the grant of service connection for PTSD 
effectuated in April 1997, without a showing of clear and 
unmistakable error (CUE) in the Board's earlier decision.  
The issue of Board CUE it is noted is not herein at issue.  

Also, with respect to the veteran's contentions, it must 
be remembered as well that it is a crucial, foundational 
element of the system designed by Congress for the 
administration of VA compensation benefits that a claim 
must be filed for a grant of entitlement and the payment 
of monetary benefits.  See 38 U.S.C.A. § 5101(a).  In this 
instance, no claim to reopen, be it formal or informal, 
for entitlement to service connection for PTSD is shown to 
have been submitted prior to September 30, 1986.

While the veteran asserts that he has suffered from PTSD 
symptoms since the 1970s, the disposition of this case is 
governed by the two considerations set forth above; 
namely, the date of receipt of his claim to reopen for 
service connection for PTSD and the date entitlement 
arose.  His references to treatment of psychiatric 
symptoms prior to 1981 by a private physician with 
psychotropic medication and to other medical care, 
beginning in 1983, by Dr. Chen, are not supportive of the 
existence of a claim to reopen, as no documentation from a 
private physician is shown to have been received into the 
record as to the pre-1981 treatment and the reports of 
treatment by Dr. Chen are not demonstrated to have been 
received by VA earlier than October 1999.  Moreover, any 
reliance on 38 C.F.R. § 3.157 is misplaced, given that the 
provisions of 38 C.F.R. § 3.157(b) state that, when a 
claim for VA compensation is allowed, or, alternatively, 
is denied as not being compensable, then and only then may 
the report of a VA or non-VA examination or 
hospitalization be found to signify entry of a claim for 
increase or to reopen.  Neither is applicable in the case 
at hand.  The only other exception is that of a denial of 
a claim for VA compensation in the case of retired service 
person whose claim was denied on the basis of his receipt 
of retirement pay, which, too, does not apply to the facts 
of this case. 

In all, the earliest effective date assignable for the 
veteran's grant of entitlement to service connection for 
PTSD is September 30, 1986, there being no basis in law or 
fact for assignment of a date prior thereto.

ORDER

An effective date of September 30, 1986, but none earlier, 
is granted for entitlement to service connection for PTSD.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

